      9:20-cv-00376-RMG           Date Filed 05/27/21       Entry Number 44         Page 1 of 2




                             UNITED STATES DISTRICT COURT
                              DISTRICT OF SOUTH CAROLINA
                                  CHARLESTON DIVISION


 HENNA CARDENAS, individually and on                    Case No.: 9:20-cv-00376-RMG
 behalf of all others similarly situated,

                         Plaintiff,
                                                           STIPULATION OF DISMISSAL
                 v.                                             WITH PREJUDICE

 RESORT SALES BY SPINNAKER, INC., a
 South Carolina corporation, and RESORT
 SALES MISSOURI, INC., a Missouri
 corporation,

                         Defendant.



        The Plaintiff, through her undersigned counsel and pursuant to FRCP 41(a)(1), hereby

stipulates to the dismissal, with prejudice, of all claims which Plaintiff has filed or asserted against

the Defendants in this matter. All parties shall bear their own costs and fees.

Stipulated and consented to by:



 Dated: May 27, 2021                             /s/ Margaret A. Collins
                                                 Margaret A. Collins
                                                 P.S.L.G., LLC d/b/a Palmetto State Law
                                                 Group, LLC
                                                 2241 Bush River Road Columbia, SC 29210
                                                 Tel: (803) 708-7442

                                                 Steven Woodrow (pro hac vice)
                                                 Patrick Peluso (pro hac vice)
                                                 Woodrow & Peluso, LLC
                                                 3900 E. Mexico Avenue, Suite 300
                                                 Denver, CO 80210
                                                 Tel: (720) 213-0675
    9:20-cv-00376-RMG   Date Filed 05/27/21   Entry Number 44      Page 2 of 2




                                    Stefan Coleman
                                    Law Offices of Stefan Coleman, P.A.
                                    201 South Biscayne Blvd., 28th Floor
                                    Miami, Florida 33131
                                    Tel: (877) 333-9427

                                    Attorneys for Plaintiff, Henna Cardenas


Dated: May 27, 2021                 /s/ S. Harrison Williams
                                    Barry L. Johnson (Fed. I.D. No. 2185)
                                    S. Harrison Williams (Fed. I.D. No. 12405)
                                    Johnson & Davis, PA
                                    The Victoria Building, Suite 200 10 Pinckney
                                    Colony Road Bluffton, SC 29909
                                    Tel: (843) 815-7121
                                    Fax: (843) 815-7122

                                    Robert A. Assuncao (pro hac vice)
                                    Steven F. Gooby (pro hac vice)
                                    Ansa Assuncao LLP
                                    100 Matawan Road, Suite 410
                                    Matawan, NJ 07747
                                    Tel: (732) 993-9850

                                    Attorneys for Defendants Resort Sales by
                                    Spinnaker, Inc. and Resort Sales Missouri,
                                    Inc.




                                      2
